Citation Nr: 0802977	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-41 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for genital 
herpes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that granted the veteran's claim of 
entitlement to service connection for genital herpes with a 
noncompensable evaluation.  The veteran perfected a timely 
appeal of this evaluation to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant case must be remanded for the following reasons.

The veteran's genital herpes is currently rated as 
noncompensable under Diagnostic Code (DC) 7806.  Under DC 
7806, 60 percent is assigned if more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected or where there is constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period; 30 percent is 
assigned if 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected or where there is 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period; and 10 percent is assigned if at least 5 percent but 
less than 20 percent of the entire body or at least 5 percent 
but less than 20 percent of exposed areas are affected or 
where there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806.

The most recent VA examination was conducted January 2005, at 
which time it was indicated that the veteran had never used 
or sought to use prophylactic or treatment medication for 
genital herpes.  It was indicated that there were two lesions 
present consistent with herpes simplex virus 2, one on the 
pubis and one on the penile shaft.  

VA medical treatment records dated in February 2005 indicate 
that the veteran was prescribed 400 milligrams of acyclovir 
to be taken twice daily for genital herpes.  It was noted 
that there were hyperpigmented areas of the back, pustules on 
the anterior chest and a single healing irregular lesion on 
the right glans.  However, the duration of the veteran's 
acyclovir treatment is unclear from the current record.  In 
addition, in a March 2005 statement, the veteran indicated 
that he was taking medication because he had been having more 
outbreaks and longer recovery time that indicated that his 
condition had worsened.

Thus, the instant case must be remanded in order to afford 
the veteran another VA examination to determine the current 
extent of the disability, to determine whether the veteran is 
receiving systemic therapy for genital herpes and the 
duration of such therapy, and for the RO to readjudicate the 
instant matter.

Also, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided notice of what type of information and evidence was 
needed to substantiate a claim for service connection, but he 
was not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
notice must explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Please conduct all necessary 
evidentiary development, including 
obtaining VA medical treatment records 
from February 2005 until the present.  
All records obtained must be associated 
with the claims folder. 

3.	After the above mentioned records have 
been requested or obtained, the veteran 
should be afforded a VA dermatologic 
examination to determine the nature and 
extent of his genital herpes.  Such 
tests as the examiner deems necessary 
should be performed.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner is requested to indicate what 
percentage of the entire body and what 
percentage of the exposed areas is 
affected by the service-connected 
genital herpes.   The examiner should 
specifically state whether the veteran 
is receiving systemic therapy for his 
genital herpes and, if so, describe the 
duration of such therapy over the 
preceding 12-month period in terms such 
as less than six weeks, more than six 
weeks, near constant, or constant.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



